Case 1:20-cv-00004-MJT-KFG Document 12 Filed 06/25/20 Page 1 of 2 PageID #: 40



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

  ALBERT BANKS, JR.                                §

  VS.                                              §                  CIVIL ACTION NO. 1:20cv4

  CHRISTOPHER L. NORSWORTHY, ET AL.§

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Albert Banks, Jr., an inmate at the Bridgeport Correctional Center, proceeding

  pro se, brought this civil rights suit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends this action be dismissed without prejudice.

         The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

  evidence. A copy of the report and recommendation was mailed to plaintiff at the address

  provided to the court. The copy of the report sent to plaintiff was returned to the court with the

  notation that plaintiff has been released. No objections to the Report and Recommendation of

  United States Magistrate Judge have been filed.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:20-cv-00004-MJT-KFG Document 12 Filed 06/25/20 Page 2 of 2 PageID #: 41



  final judgment will be entered in this case in accordance with the magistrate judge’s

  recommendations.

                                SIGNED this 25th day of June, 2020.




                                                           ____________________________
                                                           Michael J. Truncale
                                                           United States District Judge




                                           2
